DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/26/2020 and 9/15/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 3-12 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by JP2004331629A (hereafter, “Morimoto” et al.).
	The instant claims are drawn to a composition comprising components (A)-(D) as defined in claim 1 and a method of providing said composition as in claim 12.  It is noted that “external” as recited in the preamble is considered an intended use which, in this case, does not further limit the claim beyond the structural components listed after the transitional phase.
	Morimoto teaches a topical formulation for providing benefits to the skin (see abstract, in particular).  Morimoto’s example 1 includes (A) ascorbic acid in an amount of 5.0% by weight, (B) 1,3-propylene glycol, (C) sodium citrate, (D), water in an amount of 72.1% by weight, and (E) ethanol.  Ethoxydiglycol is not included and is therefore considered to be included in an amount of 0%.  Accordingly, Morimoto teaches each and every component of claims 1, 3-9, and 12.
	Further regarding claims 10 and 11, the aforementioned formulation is considered to have the functional transmittance characteristic described in claim 10 and the intended use or functional effect recited in claim 11 since a product and its properties are inseparable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over JP2004331629A (hereafter, “Morimoto” et al.) in view of JP2013095691A (hereafter, “Sakamoto” et al.).  It is noted that both foreign documents were cited by Applicant in the IDSs; machine translations are enclosed and cited herein.
	The instant claims are drawn to a composition comprising components (A)-(D) as defined in claim 1 and a method of providing said composition as in claim 12.  It is noted that “external” as recited in the preamble is considered an intended use which, in this case, does not further limit the claim beyond the structural components listed after the transitional phase.
	Morimoto teaches a topical formulation for providing benefits to the skin (see abstract, in particular).  Morimoto’s example 1 includes (A) ascorbic acid in an amount of 5.0% by weight, (B) 1,3-propylene glycol, (C) sodium citrate, (D), water in an amount of 72.1% by weight, and (E) ethanol.  Ethoxydiglycol is not included and is therefore considered to be included in an amount of 0%.  Accordingly, Morimoto teaches each and every component of claims 1, 3-9, and 12.  Further regarding claims 10 and 11, the aforementioned formulation is considered to have the functional transmittance characteristic described in claim 10 and the intended use or functional effect recited in claim 11 since a product and its properties are inseparable.  With regard to claims 1 and 3-12, because the Morimoto reference anticipates the claims, Morimoto also renders obvious the claims.
	Further regarding claim 2, Morimoto does not teach or suggest a concentration of component (B) in an amount of 25% by mass or more.
	Sakamoto cures this deficiency.  Sakamoto teaches skin external preparations with excellent storage stability and high safety into which ascorbic acid is safely blended (see abstract, in particular) and for instance included in an amount of 5-15% by weight (see abstract, last line of translation).  Sakamoto specifies that a polyhydric alcohol which may be 1,3-propanediol is included in an amount of 20% or more such as 80% by weight (see abstract, in particular).  In an additional teaching of the state of the art, Sakomoto indicates that propylene glycol in an amount of 22-29% (see last paragraph on page 1/6 of translation) may be used, a range overlapping with the instantly claimed range.  See also page 2/6 of translation, paragraphs 9 and 10 which establish equivalency and speak to the amounts of the polyhydric alcohol components which may be employed for 1,3-propanediol and propylene glycol and the like.
Both Morimoto and Sakamoto are directed to topical formulations comprising ascorbic acid or derivatives thereof.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to increase the amount of propylene glycol from the amount taught by Morimoto to the amount taught by Sakomoto and from there to perform routine optimization procedures as is routine in the art.  One would have been motivated to do so in view of Sakamoto’s teaching that the propylene glycol helps act as a carrier in stabilized aqueous ascorbic acid preparations.  
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3 and 5-12 provisionally are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 17/279,296 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a composition and corresponding method of use wherein said composition comprises an (A) ascorbic acid or salt thereof component; (B) a diol having three carbon atoms; a component (C); and (D) water wherein a ratio of components (D) to (A) is specified and wherein the formulation may further comprise a lower alcohol and specified mass percentages of the formulation components.
The claims differ in that component (C) in the instant application is at least one selected from the group consisting of a low-molecular weight betaine, an organic acid salt, an inorganic acid salt, a basic amino acid, a basic amino acid salt, 3-O-ethylascrobic acid, and a salt thereof, whereas the copending claims for component (C) name tocopherol or salts or derivatives thereof.  The instantly claimed organic acid salt appears to encompass the relatively narrow component (C) in the copending claims, and the genus is considered to anticipate the species.  Accordingly, the copending claims encompass all components instantly claimed in overlapping ranges.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREA BUCKLEY whose telephone number is (571)270-1336. The examiner can normally be reached Monday - Thursday 7:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREA B CONIGLIO/Primary Examiner, Art Unit 1617